Citation Nr: 0515970	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  99-24 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple joint pain 
involving the knees, hands, and elbows, claimed as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran reported active duty from June 1977 to July 1997.  
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  The veteran's knee disability has been diagnosed as 
chondromalacia; his chondromalacia of the patella is not 
related to service.

3.  The veteran's elbow, hand and wrist disabilities are not 
manifested to a degree of 10 percent or more and were not 
manifested during the veteran's service.


CONCLUSION OF LAW

Disability due to multiple joint pain of the knees, hands, 
and elbows was not incurred in or aggravated by the veteran's 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 and Part 
4 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3/159 (b) (2004); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United Stats Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Id.  
This "fourth element" comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran VCAA notice letters in 
February 2001 and July 2003 that informed him of the type of 
information and evidence necessary to establish entitlement 
to service connection and what was necessary for his claim to 
be granted.  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC) and the supplemental 
statements of the case (SSOCs), he was provided with specific 
information as to why his claim seeking entitlement to 
service connection for multiple joint pains of the knees, 
elbows, and hands was being denied, and of the evidence that 
was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's February 2001 and July 2003 letters notified the veteran 
of his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letters explained that VA would help him get such things 
as medical records, employment records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.

Finally, with respect to element (4), the Board notes that 
the RO's July 2003 letter contained a specific request that 
the veteran submit any medical records he had and to submit 
evidence in support of his claim.  He was asked to tell VA 
about any other records that might exist to support his 
claim.  In addition, he was supplied with the complete text 
of 38 C.F.R. § 3.159(b)(1) by way of an August 2003 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, VA treatment records, 
provided the veteran with several VA examinations and 
afforded the veteran a personal hearing.  The veteran has not 
indicated that there is additional evidence available.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  


II.  Entitlement to service connection for joint pain of the 
knees, hands and elbows

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, muscle or joint pain, 
neurological signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
and gastrointestinal signs or symptoms.  38 C.F.R. § 
3.317(a), (b) (2004).

For purposes of this section, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following): (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. 
§ 3.317(a)(2)(i) (2004).
For purposes of this section, the term medically unexplained 
chronic multisymptom illness means a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not 
be considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii) (2004)
For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are 
capable of independent verification. 38 C.F.R. § 3.317(a)(3) 
(2004)
For purposes of this section, disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4) (2004)

With respect to the veteran's complaint of knee pain, the 
medical evidence indicates that the veteran's knee disability 
has recently been diagnosed as chondromalacia patella.  The 
VA examinations in October 1998 and November 1998 suggested 
that there was no diagnosis for the veteran's knee pain and 
no orthopedic etiology.  However, the most recent VA 
treatment notes from 2001 and 2002 indicate that the veteran 
has been diagnosed with chondromalacia of the patellae.  
Since the veteran's knee disability is attributable to a 
known diagnosis, the veteran is not entitled to service 
connection for knee pain due to an undiagnosed illness.  38 
C.F.R. § 3.317(a), (b) (2004).

The veteran would be entitled to service connection for his 
bilateral chondromalacia of the patellae, if it can be shown 
that this disability is related to service.  The veteran's 
service medical records are negative for any complaint of or 
diagnosis of a knee injury or knee disability of any type.  
The veteran's separation examination does not indicate any 
such finding or any diagnosis of any similar disability.  The 
VA treatment records do not suggest any link to service.  The 
Board declines to obtain a medical nexus opinion with respect 
to this claim because there is no evidence of pertinent 
disability in service or for years following service.  Thus, 
while there is evidence of current treatment for bilateral 
chondromalacia of the patellae, there is no true indication 
that pertinent disability is associated with service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of abnormal findings in service, any 
opinion relating these disabilities to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2004).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).  There is 
no indication that there is more information or medical 
evidence to be found with respect to the veteran's claim.

Although there is certainly no question that the veteran 
currently suffers from a bilateral knee disability, there is 
no evidence of a knee injury or knee disability during 
service and no link to service suggested.  The Board 
acknowledges the veteran's belief that his disability is 
related to service, but as a layperson, the veteran is not 
competent to testify to a medical diagnosis or etiology.  
See, Espiritu, 2 Vet. App. 492 (1992).  Therefore, direct 
service connection for chondromalacia of the patellae is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

With respect to the veteran wrist, hand and elbow pain, the 
Board notes that the October 1998 and November 1998 VA 
examinations found there was no orthopedic etiology for these 
disabilities, and the pain was not attributable to any known 
diagnosis.  Assuming that the joint pain is a manifestation 
of an undiagnosed illness, it must still be determined 
whether this undiagnosed illness was either present during 
Persian Gulf service or was manifested to a degree of 120 
percent or more after service.  In this regard, there is no 
evidence that the joint pain was present during Persian Gulf 
service and the veteran, in fact, testified during his 
hearing that the joint pain started more than a year after 
final discharge from service.  Moreover, entitlement to 
service connection for hand, wrist and elbow joint pain is 
not warranted because these disabilities have not been 
manifested to a degree of a 10 percent or more after 
discharge.  38 C.F.R. § 3.317 (2004).

Elbow disabilities are rated based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5206, 5207, 5208 
(2004).  Here, there is no evidence of any limitation of 
motion of the elbow.  The VA examinations in October 1998, 
November 1998, and September 2001 do not indicate any 
limitation of motion of the elbow.  In fact, there is 
essentially no mention of the veteran's elbow disability at 
all.  The October 1998 examination indicated that the veteran 
radial and ulnar nerves were normal.  Based on the medical 
evidence, there is no basis on which to conclude that the 
veteran's elbow disability rises to the level of 10 percent 
disabling.

Wrist and hand disabilities are rated based on limitation of 
motion of the wrist or fingers.  The medical evidence does 
not indicate that there is any limitation of motion of the 
veteran's wrists or fingers.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5214, 5215 (2004).  The October 1998 VA examination 
showed normal range of motion of the hands and wrists, with 
normal grip strength, no numbness, no tingling, no atrophy, 
and no swelling.  Tinel test and Phalen test were negative 
and the ulnar and radial nerves were within normal limits.  
The VA treatment records do not indicate any limitation of 
motion of the wrists or fingers.  Based on the medical 
evidence, there is no basis on which to conclude that the 
veteran's wrist disability rises to the level of 10 percent 
disabling.

Because the veteran's elbow, hand and wrist disabilities were 
not present in service or manifested to a degree of10 percent 
or more after service, there is no basis on which to grant 
entitlement to service connection due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. 
§ 3.317 (2004).

As the preponderance of the evidence as discussed above 
clearly favors a denial of the claim, there is no reasonable 
doubt to be resolved in the veteran's favor.  38 C.F.R. 
§ 3.102.


ORDER

Entitlement to service connection for multiple joint pain of 
the knees, hands, wrists and elbows, claimed as due to an 
undiagnosed illness, is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


